Citation Nr: 0030230	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Manchester, New Hampshire VA RO.  In that rating decision, 
the RO denied service connection for PTSD.  The Board notes 
that service connection for PTSD was previously denied in a 
final March 1995 Board decision, and thus the proper issue 
for the current appeal is whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.

In connection with his current appeal, the veteran requested 
a Board hearing, but he canceled his hearing request in 
September 2000.


REMAND

As noted above, in light of the final March 1995 Board 
decision, the proper issue for the current appeal is whether 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  Such issue was not addressed in 
the RO's June 1999 decision, nor was it addressed (with 
citation to controlling legal authority, etc.) in the July 
1999 statement of the case or the August 1999 supplemental 
statement of the case which the RO sent to the veteran.  
38 C.F.R. §§ 19.29, 19.31 (2000).  To avoid prejudice to the 
veteran, the RO should take corrective action to address the 
proper issue and provide the veteran with a proper 
supplemental statement of the case on such issue.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Clarification is also required as to representation for the 
veteran.  His claims file contains an Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22), executed in 1992, in favor of the Massachusetts 
Department of Veterans Services.  The veteran now lives in 
New Hampshire, and he is communicating with the VA through 
the New Hampshire State Veterans Council.  There is no power 
of attorney of record appointing the New Hampshire State 
Veterans Council as his representative before the VA, nor is 
there any indication that the veteran has personally revoked 
his appointment of the Massachusetts Department of Veterans 
Services as his representative.  The veteran may have only 
one representative at a time before the VA.  38 C.F.R. 
§ 20.601.  In any event, the veteran's claims file contains 
no presentation by a representative (VA Form 646 or 
equivalent) as to his current appeal.  Under the 
circumstances of this case, further clarification of 
representation is warranted to assure that the veteran is 
accorded due process.  38 C.F.R. §§ 3.103, 20.600.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The Manchester RO should contact the 
veteran and ask him to clarify his 
representation.  If he desires new 
representation, he must submit a proper 
appointment of a representative (VA Form 
21-22, if a service organization is 
appointed).  If he desires to have the 
Massachusetts Department of Veterans 
Services as his representative (or if he 
does not respond), the RO should contact 
that organization and ascertain whether 
it will continue to represent him, given 
that he has moved from Massachusetts to 
New Hampshire.  If the Massachusetts 
Department of Veterans Services will 
continue to represent the veteran, the 
claims file should be made available to 
such organization, which should then 
present written argument on a VA Form 646 
or its equivalent.  Any designated 
representative must be given an 
opportunity to review the file and submit 
written argument on behalf of the 
veteran.
2.  The RO should review the proper issue 
of whether new and material evidence has 
been submitted, since the final March 
1995 Board decision, to reopen the claim 
for service connection for PTSD.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156.  A proper supplemental statement 
of the case on this issue (with citation 
to controlling legal authority, etc.) 
should be provided to the veteran and any 
indicated representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


